F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                               DEC 11 1997
                                    TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                   Clerk
 MARY ELIZABETH SEVERANCE,

          Plaintiff-Appellant,
 v.                                                          No. 97-1278
 GALE NORTON, Attorney General;
 MARLENE LANGFIELD; GARY
 CLYMAN; ELIZABETH A.
 WEISPHAUL; CRISTINA VALENCIA;
 DAVID BROUGHAM; DAVID H.
 ZOOK; WILLIAM DAVID LYTLE;
 JOHN J. KEILBACH; ROBERT H.
 RAWLINGS; DANIEL L.
 CORSENTINO; CHIP DE LUCA;
 CONNIE L. PETERSON; PETER W.
 BOOTH; ALEX MARTINEZ; WILLIAM
 F. DOWNING; O. EDWARD
 SCHLATTER, Magistrate Judge; DAVID
 A. COLE; EUGENE T. HALAAS; JOHN
 R. TRACEY; CHRIS WOODKA; JOHN
 W. ANDERSON; GUS SANDSTROM;
 JOHN A. SUTHERS; JEANIE M.
 SMITH; SANDRA WELLS; AURELIO
 SISNEROS; AARON T. WAGNER;
 EDWARD JONES, registered agent of
 R.J. Locksmith; All Does 1 to 99,

          Defendants-Appellees.

                                 ORDER AND JUDGMENT*



      *
                This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
Before BALDOCK, EBEL, and MURPHY, Circuit Judges.**


       Plaintiff Mary Elizabeth Severance, appearing pro se as a self-proclaimed

sovereign citizen, filed this civil rights action in the district court alleging numerous

Defendants, including judges, law enforcement officials, and government attorneys,

violated her constitutional rights. The district court entered an order dismissing

Plaintiff’s complaint as violative of Fed. R. Civ. P. 8(a)(2), and as barred by the doctrines

of judicial immunity, res judicata, and collateral estoppel. The district court’s order also

prohibited Plaintiff from filing any complaint in the United States District Court for the

District of Colorado without written leave of court unless represented by counsel.

Plaintiff appeals the district court’s order. Our jurisdiction arises under 28 U.S.C. § 1291.

       We have reviewed the parties’ briefs, pleadings, motions, and the entire record

before us, and affirm substantially for the reasons set forth in the district court’s order

dismissing Plaintiff’s complaint and barring her from future filings.

       AFFIRMED.

                                                   Entered for the Court,

                                                   Per Curiam




       **
             After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered
submitted without oral argument.

                                               2